Exhibit 99.1 1 President's Report 3 Revenue 100% of plan Expenses 101% of plan Operating Cash Flow 95% of plan 100% Financial Results through mid-November 4 Purchased Power 112% of plan 100% Fuel 101% of plan Operations and Maintenance 98% of plan Fixed Costs 100% of plan Expense Drivers through mid-November 5 Hard Spots Rainfall and runoff Reduced hydro volume Sequoyah Nuclear Plant Unit 1 generator Capital expenditures 6 Cumulative Rainfall (Inches) 7 Cumulative Runoff (Inches) 8 Cumulative Hydro Generation (MWh) 9 Hard Spots Rainfall and runoff Reduced hydro volume Sequoyah Nuclear Plant Unit 1 generator Capital expenditures 10 Highlights TVA’s Aaa bond rating reconfirmed by Moody’s Bellefonte combined license application submittal Customer satisfaction survey results Fossil fleet performance 11 Revenue Expenses Power Sales Nuclear Generation Coal Generation Hydro Generation Purchased Power (in billions) $9.187 $8.804 GWh 174,810 46,411 100,169 9,047 22,141 Variance from plan (0.7%) (0.2%) 0.1% (4.7%) 0.3% (33.7%) 33.3% Fiscal year 2007 Unaudited Results
